 


114 HR 2011 IH: To amend title 10, United States Code, to remove the authority of the Secretaries of the military departments to revoke combat valor awards.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2011 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Mr. Hunter (for himself, Mr. Frelinghuysen, Ms. Granger, Mr. Kinzinger of Illinois, Mr. Zinke, Mr. Wilson of South Carolina, Mr. Rigell, and Mr. Nugent) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to remove the authority of the Secretaries of the military departments to revoke combat valor awards. 
 
 
1.Prohibition on service secretary revocation of combat valor awards 
(a)ProhibitionChapter 57 of title 10, United States Code, is amended by inserting after section 1133 the following new section:  1133a.Prohibition on revocation of combat valor awardsThe Secretary of a military department does not have the authority to revoke any combat valor award.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by inserting after the item relating to section 1133 the following new item:   1133a. Prohibition on revocation of combat valor awards..   